             Case 2:20-mj-30185-DUTY ECF No. 1 filed 06/02/20                                     PageID.1            Page 1 of 6
                                                                  AUSA:        Matthew Roth                    Telephone: (313) 226-9100
AO 91 (Rev. I 1/1 I) Criminal Complaint                Special Agent:          Christopher Loperfido           Telephone: (313) 202-3400

                                              UNITED STATES DISTRICT COURT
                                                                     for the

                                                      Eastern District of Michigan
                                                                                                Case: 2:20−mj−30185
United States of America
                                                                                                Assigned To : Unassigned
   V.
                                                                                                Assign. Date : 6/2/2020
Kejuan Leonard Green                                                            Case No.        Description: RE: SEALED MATTER
                                                                                                (EOB)




                                                        CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of                       May 11, 2020                in the county of ____W      a..L
                                                                                                             .:..:...:: yn:..:..e:::....____ in the
                 te:..:..r:..:..
___;E::.:a::.::sc.:..:    n ___ District of      Michioan        , the defendant(s) violated:

                     Code Section                                               Offense Description
18 USC § 922(n)                                               Receipt of a firearm while under indictment




         This criminal complaint is based on these facts:
see attached affidavit.




[Z] Continued on the attached sheet.



                                                                                    Christopher Loperfido. Special Agent (ATF)
                                                                                                  Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

     June 2, 2020
Date:---------­                                                                                     Judge's signature

City and state: Detroit. Michigan                                               Hon. David R. Grand. United States Magistrate Judge
                                                                                                  Printed name and title
   Case 2:20-mj-30185-DUTY ECF No. 1 filed 06/02/20              PageID.2    Page 2 of 6



             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Special Agent Christopher Loperfido, being duly sworn, do hereby state the

following:

                                  I.    INTRODUCTION

       1.     I am a Special Agent, with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) United States Department of Justice, and have been so employed since

December of 2018. Prior to becoming a Special Agent with the ATF, I was a United States

Border Patrol Agent for nine years in Texas and Washington State. I am currently assigned

to the ATF Detroit Field Division. I completed the Criminal Investigator Training Program

and the ATF Special Agent Basic Training program at the Federal Law Enforcement

Training Center in Glynco, Georgia. I received extensive training on firearms

identification, common scenarios involving firearms and narcotics trafficking, and the

identification and effects of controlled substances. Additionally, I received training on

undercover investigations related to firearms and narcotics trafficking, which included

investigative techniques and common subject behavior.

       2.     During the course of my employment with ATF, I have assisted with

investigating criminal violations relating to firearms, violent crime, and narcotics. I have

participated in aspects of criminal investigations, including, but not limited to, interviews,

physical surveillance, and the execution of search warrants. I am familiar with, and have

participated in investigative methods, including, but not limited to, electronic surveillance,

visual surveillance, search warrants, and confidential informants.

       3.     The statements contained in this affidavit are based on conversations with
   Case 2:20-mj-30185-DUTY ECF No. 1 filed 06/02/20             PageID.3     Page 3 of 6



other law enforcement officers, a review of relevant police reports, and my involvement

in this investigation. This affidavit does include all facts known to law enforcement

related to this investigation. This affidavit provides information necessary to establish

probable cause that Kejuan Leonard GREEN violated 18 U.S.C. § 922 (n), as an

individual who received a firearm while under indictment.

                                 II.   PROBABLE CAUSE

       4.     On May 11, 2020, a Detroit Police Department (DPD) Officer was

conducting surveillance in the area of 17154 Lamont Street in Detroit, Eastern District of

Michigan. The officer was attempting to locate GREEN, who was wanted on a probation

violation out of the Third Circuit Court, Wayne County. The officer observed a black male

who matched the description of GREEN exit the door of 17154 Lamont Street. DPD

officers in the area were notified to assist.

       5.     The first two responding officers observed GREEN walking southbound on

Lamont Street. As the officers approached, GREEN turned and faced their vehicle. One of

the officers, who had several prior contacts with GREEN, recognized him immediately.

Upon seeing the police vehicle, GREEN grabbed his waistband area and fled eastbound

down an alley towards Fenelon Street.

       6.     When the officers arrived on Fenelon Street, they observed GREEN fall

down as he exited the alley. Officers then lost sight of GREEN. At this time, a Michigan

State Police (MSP) K9 was called in to provide assistance.

       7.     As additional officers arrived on scene, one officer established a perimeter

on Fenelon Street in the alley north of McNichols to Nancy Street. The officer then began
                                                2
   Case 2:20-mj-30185-DUTY ECF No. 1 filed 06/02/20           PageID.4    Page 4 of 6



to walk on Fenelon Street, just north of the alley in front of 17145 Fenelon Street. The

officer observed a black pistol magazine on the ground. The officer looked around the area

and located a black, Smith and Wesson MP 40 pistol, without a magazine, also on the

ground. The officer left the magazine and firearm where it was found and notified one of

the DPD officers who observed GREEN flee. The responding officer identified the area

where the magazine and firearm were found as the area in which they observed GREEN

fall down.

       8.     The firearm was identified as a Smith and Wesson, model MP 40, .40 caliber,

semi-automatic pistol, bearing serial number: MPN7079. The firearm had one live round

in the chamber and numerous rounds in the magazine. The magazine and firearm were

recovered and secured in the back of a scout car.

       9.     Officers continued to canvas the area looking for GREEN. After a while,

GREEN’s father Kejuan Green Sr. arrived at his home. He stated his son was in the house,

and he would have him come out and turn himself in. After talking with Green Sr., GREEN

came to the door where he was arrested without incident. GREEN was conveyed to the

Detroit Detention Center for processing.

       10.    On May 12, 2020, GREEN was interviewed, at which time he stated he

understood his rights and provided a statement. GREEN stated he observed an unfamiliar

vehicle in the alley near his house and went to see what it was doing. GREEN stated he

took the firearm from inside 17514 Lamont Street and went outside. GREEN explained

that the first time he possessed the firearm was May 11, 2020. GREEN did not have a valid

concealed pistol license.
                                            3
   Case 2:20-mj-30185-DUTY ECF No. 1 filed 06/02/20             PageID.5     Page 5 of 6



       11.    I reviewed GREEN’s Computerized Criminal History (CCH), and it

revealed the following deferments for GREEN:

              a.     January 2017- felony fleeing and eluding third degree, sentenced to
                     HYTA;
              b.     January 2017- felony fleeing and eluding fourth degree, sentenced to
                     HYTA; and
              c.     July 2019 - felony carrying a concealed weapon, sentenced to
                     HYTA.

       12.    At the time of his possession of the aforementioned firearm, GREEN was

serving a diversionary eighteen month probation sentence under HYTA. Under the

Holmes Youthful Trainee Act, the defendant remains charged with a crime while serving

his probationary sentence. Although he pleads guilty, the guilty plea is held in abeyance

to determine if he can successfully complete his probationary sentence. If he does, the

charges are dismissed. If he fails to abide by the terms and conditions of his HYTA

probationary sentence, HYTA is revoked and he stands convicted. Either way, he is

charged with the crime until a final order is entered by the judge. As a result, under

federal law, a defendant is under indictment while serving a HYTA sentence.

       13.    On May 28, 2020, I contacted ATF interstate nexus expert Special Agent

Shannon Richardson who reported that the Smith and Wesson, model MP 40, .40 caliber,

semi-automatic pistol, bearing serial number MPN7079 and recovered from GREEN, was

manufactured outside the state of Michigan, and therefore had traveled in and affected

interstate commerce.



                                             4
 Case 2:20-mj-30185-DUTY ECF No. 1 filed 06/02/20                PageID.6     Page 6 of 6




                                 III.   CONCLUSION

       14.    Probable cause exists that Kejuan GREEN did knowingly and intentionally

receive a firearm in the City of Detroit, Eastern District of Michigan, said firearm having

travelled in interstate commerce, in violation of Title 18, United States Code, Section

922(n), while GREEN was under indictment.

                                                 Respectfully submitted,



                                                  htiato:ffl'ft� operfido, Special Agent
                                                  ureau of Alcohol, Tobacco, Firearms
                                                 and Explosives

      Sworn to before me and signed in my
      presence and/or by reliable electronic means.



      HON. DAVID R. GRAND
      UNITED STATES MAGISTRATE JUDGE

      Date: June 2, 2020




                                             5
